UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Amendment Number 1 to FORM 10-Q/A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended June 30, 2009 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-148189 RINEON GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 98-0577859 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 408 Royal Street, Imperial, Saskatchewan, Canada, S0G 2J0 (Address of principal executive offices) (954) 727-1925 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that theregistrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days.
